Citation Nr: 0941239	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a mental disorder 
other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran provided testimony at an August 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes 
attempting to obtain copies of the postmarked letters the 
Veteran wrote while stationed in Vietnam, affording the 
Veteran a VA examination with regard to his PTSD claim, and 
readjudication of the claim for mental disorders other than 
PTSD, under the facts and circumstances of this case.

The Veteran's service personnel records do not show any 
indication of combat experience, nor does he contend that he 
engaged in direct combat with the enemy.  Rather, his DD Form 
214 shows he served as an aircraft mechanic during active 
service, including while he served in Vietnam from October 
1966 to October 1967.  The Veteran wrote letters to his wife 
while he was stationed in Vietnam, copies of which are 
included in the claims file.  The letters describe the smell 
of dead bodies near his barracks, which is his primary 
claimed stressor.  These letters, along with other 
information, were sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for stressor verification.  
However, the JSRRC was unable to authenticate the origin and 
dates of the letters.  The Veteran brought postmarked 
originals of these letters to the August 2009 Board hearing, 
but the claims file does not contain the postmarked copies.  
Copies of the postmarked letters and/or envelopes may be 
helpful in attempting to verify the Veteran's claimed 
stressor.  

In addition, review of the Veteran's medical records 
discloses that he was diagnosed with PTSD by a Licensed 
Clinical Social Worker at the Huntington VA Medical Center 
(VAMC) in January 2006.  The diagnosis is in a format which 
is compliant with the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
ed. (1994) (DSM-IV), as required by 38 C.F.R. § 4.125(a).  
However, the diagnosis was not confirmed after an independent 
evaluation by a psychologist or psychiatrist.  Moreover, 
although several of the Veteran's counselors have mentioned 
stressors related to his experience in Vietnam in their 
treatment notes, there is no clear nexus opinion on file.  
Thus, the Board finds a VA examination is necessary to 
confirm whether the Veteran has a diagnosis of PTSD that 
conforms with DSM-IV, and to obtain an opinion as to whether 
the PTSD diagnosis was caused by the Veteran's claimed 
stressor.    

Finally, the Board notes that the Veteran has a long-standing 
diagnosis of depression, as found in the Huntington VAMC 
records.  Recent judicial caselaw potentially addresses the 
consideration of the Veteran's other symptoms of mental 
abnormality.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
should be considered to include claims for service connection 
for all psychiatric disabilities.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (scope of mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record).

To assure the Veteran full due process, and because there are 
indications of psychiatric diagnoses other than PTSD in the 
file, the Board concludes that this matter must be remanded 
for consideration of this claim pursuant to the Clemons 
precedent.  We defer to the RO as to whether, on remand, a 
medical examination is required in order to reconcile the 
various diagnoses of record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain copies of 
the letters he wrote to his wife while 
stationed in Vietnam; the copies should 
include copies of the postmarked envelopes or 
any other type of verification as to the 
origin and dates of the letters.
        
2.  Schedule the Veteran for an examination by 
a VA psychologist or psychiatrist 
knowledgeable in assessing PTSD to determine 
whether the Veteran has PTSD as defined by the 
criteria in DSM-IV, based upon his claimed in-
service stressor(s).  Any and all studies 
deemed necessary, including psychological 
examination/testing, should be completed.  The 
claims file, including a copy of this Remand, 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examination report should reflect that 
such review was accomplished.  

a.  The examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) that the Veteran's claimed in-
service stressor(s), if accepted as 
true, was (were) sufficient to have 
caused the current psychiatric symptoms.  
The examiner is also requested to 
determine whether it is at least as 
likely as not that the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied by both the in-
service stressor(s) and the current 
symptomatology, consistent with the 
American Psychiatric Association manual, 
DSM-IV.

b.  If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis, and the 
current manifestations which distinguish 
that diagnosis from other psychiatric 
disorders.  

c.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more), or 
unlikely (i.e., a probability of less 
than 50 percent) that any currently 
diagnosed psychiatric disorder is 
causally related to the Veteran's active 
military service.

d.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

e.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence, and readjudicated in light of the 
holding in Clemons v. Shinseki, supra.  If any 
benefit sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

